Citation Nr: 0202712	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  99-17 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughters





ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to service connection 
for the cause of the veteran's death, and eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  The appellant's notice of disagreement was limited to 
that portion of the August 1998 decision wherein the RO 
denied entitlement to service connection for the cause of the 
veteran's death.

The appellant and her two daughters provided oral testimony 
before the undersigned Member of the Board at the RO in June 
2000, a transcript of which has been associated with the 
claims file.

In December 2000 the Board remanded this case to the RO for 
further development and adjudicative action.

In August 2001 the RO Decision Review Officer affirmed the 
denial of entitlement to service connection for the cause of 
the veteran's death.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record shows that a service-
related disability constituted the principal and contributory 
causes of the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death is related to an injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran passed away in July 1998.  The death certificate 
lists coronary atherosclerotic heart disease as the immediate 
cause of death.  It lists varicose veins, a cerebrovascular 
accident, and atrial fibrillation as the underlying causes of 
death.  

It lists congestive heart failure as another significant 
condition contributing to death.  It also indicates that 
tobacco use probably contributed to the veteran's death, but 
that it was unknown as to whether alcohol contributed to 
death.  

During his lifetime the veteran was service connected for a 
gunshot wound to the left chest with deficiencies and non 
union of fractures of the 4th and 11th ribs, hemothorax 
following thoracotomy and repair of diaphragmatic hernia (60 
percent); splenectomy, residual of gunshot wound, left side 
of back (30 percent); and a gunshot wound of the left arm 
(noncompensable).  His combined rating was 70 percent, 
effective February 15, 1947.  

Service medical records reveal that the veteran was struck by 
a machine gun bullet in March 1945.  The bullet grazed the 
left arm and entered the chest at the 7th interspace, 
posterior axillary line, and emerged from the chest at the 
11th interspace near the spinous process on the left side.  

In July 1945 the veteran underwent a left thoracotomy.  On 
entering the pleural cavity, the stomach, colon and omentum 
were found herniated through a large tear through the 
diaphragm.  The spleen was protruding through the margin of 
the diaphragm and a foreign body was seen and felt in the 
superior pole.  An accessory spleen had herniated completely 
through the posterior lateral portion of the hernial defect 
and was firmly attached to the chest wall at the lateral 
margin of the diaphragm.  

After reduction of the stomach and colon, the spleen and 
accessory spleen were removed and the diaphragm was repaired.  
The thorax was closed without drainage.  On follow-up, a left 
hemothorax was found.  

In July 1945 the veteran was seen for acute epigastric pain.  
He reported consuming two bottles of beer that afternoon.  
The initial assessment was acute gastritis.  A subsequent 
assessment concluded that the gastritis was due to the 
ingestion of beer and whiskey.  

A progress note from November 1945 documented a partial 
collapse of the left lung, noted parenthetically as a 
diaphragm hernia.  

On VA examination in February 1947 the veteran's gunshot 
wound residuals were evaluated.  Based on his examination, 
the examiner found that there was very little, if any, 
evidence of a disability.  He further concluded that any 
disability present would be very mild in degree.  

In June 1950 the veteran was admitted to the VA Hospital 
(VAH) in Houston with epigastric pain.  He reported first 
experiencing such pain in 1947.  The final diagnosis was a 
duodenal ulcer.  Private progress notes from 1951 to 1952 
document treatment of the duodenal ulcer.  It was indicated 
that he had undergone surgery following the rupture of his 
diaphragm.  

There are no medical records on file between 1952 and 1961.  

In September 1961 the veteran was admitted to the Houston 
VAH.  A history of intermittent ulcer problems since 1950 was 
reported.  It was also noted that he was first found to have 
high blood pressure about three years prior to this 
admission, and that he was being treated for hypertension.  
The diagnoses were a peptic ulcer of the duodenum and 
hypertensive cardiovascular disease due to essential 
hypertension.  It was also noted that electrocardiography 
revealed left ventricular hypertrophy.  

In August 1970 the veteran was diagnosed with diabetes 
mellitus as well as possible liver disease.  A long history 
of excessive ethanol intake was noted.  

Subsequent progress notes indicate continued treatment of the 
hypertension and diabetes.  

In September 1981 the veteran was first diagnosed with 
varicose veins.  
In March 1982 the veteran was seen for pulmonary nodule of 
the upper right lobe.  The post-operative diagnosis was 
inflammatory disease of the right upper lobe.  

In June 1988 the veteran underwent an antrectomy, vagotomy, 
and Billroth II anastomosis for bleeding peptic ulcer 
disease.  

In January 1991 the veteran was admitted to West Oaks 
Psychiatric Hospital for a longstanding problem with alcohol.  
The diagnosis on discharge was alcohol dependence with 
withdrawal symptoms.  

In March and April of 1994 the veteran was treated at Gulf 
Coast Medical Center for congestive heart failure.  It was 
noted that he had a history of heavy smoking for about 48 
years.  

In April 1997 the veteran was seen at Polly Ryon Memorial 
Hospital with a history of atrial fibrillation, and was 
treated for a transient ischemic attack with a differential 
diagnosis of an embolic cerebrovascular accident.  The 
discharge diagnoses were a left-sided cerebrovascular 
accident, atrial fibrillation, congestive heart failure, 
hypertension, Type II diabetes, and a history of alcoholism.  

In January 1998 the veteran was admitted to Polly Ryon 
Memorial Hospital where he was diagnosed with respiratory 
failure with hypercapnia, chronic obstructive pulmonary 
disease (COPD), decompensation of congestive heart failure 
with fluid retention, chronic atrial fibrillation, 
hypertension, and an old cerebrovascular accident.  

In May 1998 the veteran was seen at the Polly Ryon Memorial 
Hospital for leg ulcers.  On examination, the assessment was 
ulcer on varicose vein with a rupture of the varicose vein 
with acute bleeding, and a history of multiple other medical 
problems.  

In June 1998 the veteran was admitted to Southwest Memorial 
Hospital with multiple coronary artery problems, congestive 
heart failure, ischemic cardiomyopathy, anginal syndrome, 
atherosclerotic aorta ileac disease, femoral popliteal 
disease, and venous insufficiency with stasis dermatitis and 
ulcerations.  He was admitted for the initial stages of 
revascularization with a coronary artery bypass.  The veteran 
was discharged on July 6, 1998 and passed away on July [redacted], 
1998.  

In her claim for service connection of the cause of death, 
the appellant has contended that the veteran's heart problems 
which lead to his death were the result of the in-service 
gunshot wounds.  She argues that his high blood pressure was 
due to increased stress, which led to his heart problems and 
ultimately his death.  She also appeared to contend that the 
veteran's ulcers were related to service and that these 
ulcers contributed to the veteran's death.  

At her personal hearing the appellant testified that the 
veteran had a great deal of stress since he returned from 
active duty.  Transcript, pp. 5-6 (June 2000).  One of his 
daughters testified that the veteran had ongoing heart 
problems for many years.  Tr., p. 10.  

The Board remanded this case to the RO in December 2000 in 
order to obtain a medical opinion on the issue of causation 
in this case.  

The VA physician certified review of all the evidence in the 
claims folder, including the service medical records.  The 
physician noted the veteran's cause of death and contributing 
conditions.  The physician noted the injuries the veteran 
sustained during active service.  He also noted that the 
veteran's inservice acute gastritis was probably some kind of 
manifestation of ulcers at that time.  



The physician stated that the December 1942 induction 
examination results demonstrated that the veteran had 
elevated blood pressure at that time.  The physician opined 
that "[s]ince it is well established that hypertension can 
be an etiological cause for both strokes, and for 
arteriosclerotic heart disease and congestive failure, I 
believe that there is a direct nexus between the veteran's 
time in service and the veteran's ultimate demise 53 years 
later."  

Based on his review of all the evidence of record the 
physician listed his medical conclusions.  He concluded that 
it is at least as likely as not that the cause of the 
veteran's death from coronary arteriosclerotic heart disease, 
cerebrovascular accident and congestive heart failure is 
related directly to his military service.  He opined that it 
is at least as likely as not that the cause of the veteran's 
death is secondary to a disease or injury incurred in the 
service.  

The physician opined that the veteran's cause of death was 
not secondary to his gunshot wounds and that his service-
related ulcers did not contribute to death.  Finally, the 
physician summarized that the veteran's hypertension was 
first shown during active service and there is a direct nexus 
between this disease and the veteran's cause of death.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions including absent, displaced or resected parts of 
organs, or congenital malformations, with no evidence of the 
pertinent antecedent active disease or injury during service, 
the conclusion must be that they preexisted service.  In 
addition, congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).  

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2001).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service.  Paulson 
v. Brown, 7 Vet. App. 466, 468 (1995).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  



Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2001); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  




The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for cardiovascular-renal disease, including hypertension, if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the veteran will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  


In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2001); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Notify and Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  




Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.  




The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  The appellant was given further notice of what 
was required to substantiate her claim in the Statement of 
the Case and the Supplemental Statements of the Case.  

That is, she was provided with notice of the laws and 
regulations pertaining to cause of death, as well as a 
rationale explaining why her claim was denied.  The decisions 
also provided reasonable notice of her appellate rights.  
Therefore, the duty to notify has been satisfied.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by her as well as authorized by 
her to be obtained.  

The appellant has also submitted evidence in support of her 
claim.  The evidence also includes a transcript of the 
appellant's personal hearing testimony and statements of the 
appellant in support of her claim.  The evidence also 
includes a VA medical opinion on the issue of causation.  

Therefore, the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Additionally, the substantially complete application for 
benefits indicates that there is no further assistance 
necessary since the evidence already obtained substantiates 
the claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(d)).  


A remand for additional development would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the appellant.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by the 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Supplemental Statement of the 
Case was issued to the appellant.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to her under this new law.  Moreover, she has had 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Service Connection

The evidence in this case establishes that the veteran passed 
away in July 1998.  



The death certificate shows that his immediate cause of death 
was coronary atherosclerotic heart disease and the underlying 
causes of death were varicose veins, a cerebrovascular 
accident, and atrial fibrillation.  Finally, congestive heart 
failure was a significant condition contributing to death.  

During his lifetime the veteran was service connected for a 
residuals of a gunshot wound to the left chest, which 
included deficiencies and non union of fractures of the 4th 
and 11th ribs, hemothorax following thoracotomy and repair 
diaphragmatic hernia; splenectomy, left side of back; and 
residuals of a gunshot wound of the left arm.  

The dispositive question in this case is whether any of the 
above conditions were incurred or aggravated during active 
service or whether they are secondary to a service-related 
disability.  Consequently, the determinative issue in this 
case is medical in nature and requires competent medical 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(Court held that lay assertions of medical causation cannot 
constitute evidence to substantiate a claim); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration). 

The December 1942 service medical entrance examination does 
not show that the veteran was diagnosed with cardiovascular 
disease at the time of entry into active duty.  Therefore the 
veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  While this 
examination shows a blood pressure reading of 134/90, there 
was no diagnosis of hypertension.  

The service medical records do not show a diagnosis of 
cardiovascular disease during active service or during the 
initial post-service year.  Therefore, it is not shown either 
directly or presumptively that cardiovascular disease was 
present during active service.  

The initial post-service diagnosis of cardiovascular disease, 
i.e., hypertension, is dated in September 1961.  During the 
admission to the Houston VAH for a history of intermittent 
ulcer problems, the examiner noted that the veteran was first 
found to have high blood pressure about three years prior to 
this admission, and that he was being treated for 
hypertension.  The diagnoses included hypertensive 
cardiovascular disease due to essential hypertension.  The 
remaining evidence shows additional diagnoses of hypertension 
as well as varicose veins, congestive heart failure, atrial 
fibrillation, transient ischemic attack, left-sided 
cerebrovascular accident, multiple coronary artery problems, 
ischemic cardiomyopathy, anginal syndrome, atherosclerotic 
aorta ileac disease, femoral popliteal disease and venous 
insufficiency with stasis dermatitis and ulcerations.  

The only competent evidence in this case addressing whether a 
service-related disease or injury caused or contributed 
materially or substantially to cause the veteran's death is 
the July 2001 VA medical opinion.  This physician certified 
that he reviewed all the evidence in the claims folder, 
including the service medical records.  This physician also 
provided specific reasons supporting his medical conclusions 
on the issue of causation.  Given the fact that the 
determinative issue in this case is medical in nature, this 
physician's opinion constitutes the probative evidence in 
this case.  

The physician noted the veteran's cause of death and the 
contributing conditions.  Based on his review of the December 
1942 induction examination results, he stated that the 
veteran had elevated blood pressure at that time.  

Despite the fact that hypertension was not diagnosed during 
active service and was first diagnosed during the September 
1961 VA hospitalization, this physician concluded that the 
veteran's hypertension was first shown during active service.  
The physician opined that "[s]ince it is well established 
that hypertension can be an etiological cause for both 
strokes, and for arteriosclerotic heart disease and 
congestive failure, I believe that there is a direct nexus 
between the veteran's time in service and the veteran's 
ultimate demise 53 years later."  

Based on his review of all the evidence of record the 
physician concluded that it is at least as likely as not that 
the cause of the veteran's death from coronary 
arteriosclerotic heart disease, cerebrovascular accident and 
congestive heart failure is related directly to related to 
his military service.  He opined that it is at least as 
likely as not that the cause of the veteran's death is 
secondary to a disease or injury incurred in the service.  

This evidence provides a direct causal connection between a 
disease incurred during active service and the cause of the 
veteran's death.  This opinion is made by a competent medical 
expert and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

For these reasons, the Board finds that the probative 
evidence of record shows that a service-related disability 
was the principal and contributory causes of the veteran's 
death.  

The Board finds that the evidence is in favor of the claim 
for service connection for the cause of the veteran's death.  
The Board concludes that the cause of the veteran's death is 
related to an injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2001).


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

